Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant’s arguments with respect to the claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The terminal disclaimer filed on 5/6/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,687,903 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Therefore, the previously presented double patenting rejections have been withdrawn.
Cancellation of claim 39 has overcome the previously presented claim objection. The amendments to claims 22, 25, 26, 27, 30, 36 and 37 have overcome the previously presented 35 USC 112 2nd par. rejections of claims 22-27, 30, 36, and 37.

Claim Objections
Claim 41 is objected to because of the following informalities:  in line 2, “first arm” should read “the first arm”.  Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 29 includes wherein “the rotatable gripping pad comprises a first rotatable gripping pad”. However, claim 21 has been amended to recite “a rotatable first gripping pad”. Therefore, “the rotatable gripping pad” no longer has proper antecedent basis, and it appears that “a first rotatable gripping pad” (claim 29) and “a rotatable first gripping pad” (claim 21) are actually one and the same as best understood in view of the specification, but have not been claimed as such. Additionally, “a second rotatable gripping pad” in claim 29 appears to be one and the same as the “rotatable second gripping pad” now introduced in part (v) of claim 21, but is not claimed as such. For the purposes of claim interpretation, claim 29 is being treated as though it reads “…wherein the rrotatable first gripping pad and the rotatable second gripping pad are engagable with the elongated leader body….”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 33, 36-38 and 42 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Pauker et al. (US 6, 358,199). Pauker discloses a system comprising a medical instrument having an elongate body (1), a pair of arms (corresponding to rotational axes 31 and 33; fig. 3) configured to pivot towards the elongate body to engage with the elongate body and away from the elongate body to disengage from the elongate body (figs. 2,3), a pair of rotatable gripping pads (2,3), each rotatable gripping pad being supported by a corresponding arm (either 31 or 33) of the pair of arms, such that the pair of arms are operable to drive the pair of rotatable gipping pads into engagement with the elongate body and out of the engagement with the elongated body, and a motor (25; fig. 1), the motor operable to drive rotation of the pair of rotatable gripping pads to thereby drive translation of the elongate body (see col. 5, ll. 55-col. 6, ll. 5). 
Regarding claim 42, the arms are now being considered the two arms (31) connected to opposing shafts (28). The arms are mechanically linked together (via their attachment to hinged casing members 18,19) to provide concomitant pivotal movement of the arms toward and away from each other. That is to say, the two casing members (18,19) may be pivoted inward at the same time, thus providing concomitant pivotal movement of the arms (31) toward and away from each other.
Regarding claim 33, Pauker discloses a medical system that comprises an outer sheath (11), an inner leader (4), a sheath interface (e.g., clamping ring 13, which interfaces with sheath  11; see fig. 1) configured for mating with the sheath, a carriage (17) configured for mating with the leader, and a feeder (2,3) configured to engage with the leader. The feeder comprises a drive gear (26), a first arm (31) configured to pivot towards the leader to engage with the leader and away from the leader to disengage from the leader (figs. 2,3), a first rotatable gripping pad (2 or 3) coupled to the drive gear (26) via a first gripping pad gear (30) (noting that the term “coupled” does not require a direct connection), the first rotatable gripping pad being supported by the first arm (31), a second arm (33), and a second rotatable gripping pad (2,3) coupled to the drive gear via a second gripping pad gear (34), the second rotatable gripping pad being supported by the second arm (33), wherein the drive gear (26) is rotatable to simultaneously drive rotation of the first and second gripping pad gears (col. 5, ll. 55-col. 6, ll. 5). 
Regarding claim 36, the feeder is further configured to actively retract the inner leader within the outer sheath (17) (as understood in view of the drawings and at least col. 3, ll. 50-col. 4, ll. 7).
Regarding claim 37, the drive gear (26) is rotatable to simultaneously drive rotation of the first and second rotatable gripping pads (2,3; col. 6, ll. 2-5) in directions opposite each other  to actively advance the inner leader body within the outer sheath as understood by one of ordinary skill in the art, in order for the two wheels in side 19 of the sheath to be applying a force in the same direction to the leader (i.e., one pad rotating clockwise, one counter clockwise when viewed from an interior of recess 36).  

Allowable Subject Matter
Claims 21-28 and 30-32 are allowed.
Claim 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
Claim 41 is objected to for the minor informality noted above, but would be allowable if rewritten to overcome the claim objection presented above.
Claims 34 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KSH 6/7/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771